'Pee Ctjriam.
Action to rescind a contract for the exchange of real properties on the ground of fraudulent representations by defendant. The trial was before the court without a jury, and among other things the court found as á fact that no fraudulent representations were made by defendant, and as conclusions of law ordered judgment for defendant. Plaintiff appealed from the judgment entered after an order denying a new trial. The only question presented is whether the findings of the court in the respect stated are sustained by the evidence. After a careful reading of the record we answer the question in the affirmative; the evidence fully supports the conclusion that the transaction was free from fraud or misrepresentation. The assignment of error challenging a ruling of the trial court in the exclusion -of evidence is without merit.
Judgment affirmed.